COLLINS, J.
I concur in the result reached, but prefer to place my concurrence on the ground adopted by Justice MITCHELL. I am of the opinion that the “necessary effect” and the “manifest intent” of the act referred to by Justice MITCHELL are made more apparent when we find that, 14 days after the passage and approval of chapter 40, the same legislature passed, and the governor approved, another act (Laws 1899, c. 77), which is an exact duplicate, except that in section 1 the words “school districts” were substituted for “cities,” and the word “district” for “city.” The intention was to adopt the diverse provisions of existing special legislation found in city charters, whether taxes for school purposes were levied and certified by city councils, or by boards of education independent of councils.